THIS NOTE HAS BEEN ISSUED WITH “ORIGINAL ISSUE DISCOUNT” FOR U.S. FEDERAL INCOME
TAX PURPOSES. THE ISSUER WILL MAKE AVAILABLE TO ANY HOLDER OF THIS NOTE: (1) THE
ISSUE PRICE AND ISSUE DATE OF THE NOTE, (2) THE AMOUNT OF ORIGINAL ISSUE
DISCOUNT ON THE NOTE, (3) THE YIELD TO MATURITY OF THE NOTE, AND (4) ANY OTHER
INFORMATION REQUIRED TO BE MADE AVAILABLE BY U.S. TREASURY REGULATIONS UPON
RECEIVING A WRITTEN REQUEST FOR SUCH INFORMATION AT THE FOLLOWING ADDRESS: 810
ANDREWS AVENUE, DELRAY BEACH, FLORIDA 33843.

 

NEITHER THE ISSUANCE NOR SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

Principal Amount: $1,650,000.00 Issue Date: December 1, 2017

Purchase Price: $1,500,000.00

Original Issue Discount: $150,000.00

 

 

SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

FOR VALUE RECEIVED, ETHEMA HEALTH CORPORATION, a Colorado corporation, ETHEMA
Clinic Muskoka Inc., an Ontario corporation, Cranberry Cove Holdings Ltd., an
Ontario corporation, and SeasTONE Delray HEALTHCARE, LLC, a Florida limited
liability company (together, hereinafter called the “Borrower”), hereby promises
to pay to the order of LEONITE CAPITAL, LLC, a Delaware limited liability
company, or registered assigns (the “Holder”) the principal sum of $1,650,000.00
(the “Principal Amount”), together with interest on the unpaid Principal Amount
at the rate of six and one-half percent (6.5%) per annum (the “Stated Rate”), on
the dates set forth below or upon acceleration or otherwise, as set forth herein
(the “Note”). The consideration to the Borrower for this Note is $1,500,000.00
(the “Consideration”). The Holder shall pay $300,000.00 of the Consideration
(the “First Tranche”) within a reasonable amount of time after the full
execution of the Note and all transactional documents related to this Note. At
the closing of the First Tranche, the outstanding principal amount under this
Note shall initially consist of the First Tranche plus the OID (as defined
below). The Holder and the Borrower will use their reasonable best efforts to
close on the remaining $1,200,000 of the Consideration (the “Balance Tranche”)
by December 15, 2018, or at the latest, by January 1, 2018. The maturity date
shall be six (6) months (the “Term”) from the Issue Date, which date shall be
extended to twelve (12) months from the Issue Date upon, and subject to, the
closing of the Balance Tranche (the “Maturity Date”). The principal sum, as well
as any accrued and unpaid interest and other fees shall be due and payable in
accordance with the payment terms set forth in Article I herein. This Note may
not be prepaid in whole or in part except as otherwise explicitly set forth
herein. Any amount of principal or interest on this Note, which is not paid by
the Maturity Date, shall bear interest at the rate of eighteen percent (18%) per
annum from the due date thereof until the same is paid (“Default Interest”).
Interest shall commence accruing on the date that the Note is fully paid and
shall be computed on the basis of a 365-day year and the actual number of days
elapsed. All payments due hereunder (to the extent not converted into the
Borrower’s common stock (the “Common Stock”) in accordance with the terms
hereof) shall be made in lawful money of the United States of America. All
payments shall be made at such address as the Holder shall hereafter give to the
Borrower by written notice made in accordance with the provisions of this Note.
Whenever any amount expressed to be due by the terms of this Note is due on any
day which is not a business day, the same shall instead be due on the next
succeeding day which is a business day and, in the case of any interest payment
date which is not the date on which this Note is paid in full, the extension of
the due date thereof shall not be taken into account for purposes of determining
the amount of interest due on such date. As used in this Note, the term
“business day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the city of New York, New York are authorized or
required by law or executive order to remain closed.

 



1

 

 



 

This Note carries an original issue discount of $150,000.00 (the “OID”), to
cover the Holder’s legal fees, accounting fees, due diligence fees, monitoring,
and/or other transactional costs incurred in connection with the purchase and
sale of the Note, which is included in the principal balance of this Note. Thus,
the purchase price of this Note shall be $1,500,000.00, computed as follows: the
Principal Amount minus the OID.

 

It is further acknowledged and agreed that the Principal Amount owed by Borrower
under this Note shall be increased by the amount of all expenses incurred by the
Holder relating to the conversion of this Note into shares of Common Stock. All
such expenses shall be deemed added to the Principal Amount hereunder to the
extent such expenses are paid by the Holder.

 

This Note shall be a senior secured obligation of the Borrower, with priority
over all future Indebtedness (as defined below) of the Borrower as provided for
herein, subject to the Borrower’s repayment from the proceeds of the Note of
those two certain convertible promissory notes dated June 16,2017, in the
principal amount of $113,500 and November 1, 2017, in the principal amount of
$103,000, issued to Power Up Lending Group Ltd. The obligations of the Borrower
under this Note are secured pursuant to the terms of the following agreement of
even date herewith: the security and pledge agreement (the “Security and Pledge
Agreement”) by and among the Borrower, and certain subsidiaries and affiliates
of the Borrower, and the Holder, and such security interest includes but is not
limited to all of the assets of the Borrower and such subsidiaries and
affiliates.

 

This Note is issued by the Borrower to the Holder pursuant to the terms of that
certain Securities Purchase Agreement (the “Purchase Agreement”), dated as of
the Issue Date but which may be executed following the closing of the First
Tranche. Each capitalized term used herein, and not otherwise defined, shall
have the meaning ascribed thereto in the Purchase Agreement. As used in this
Note, the term “business day” shall mean any day other than a Saturday, Sunday
or a day on which commercial banks in the city of New York, New York are
authorized or required by law or executive order to remain closed. As used
herein, the term “Trading Day” means any day that shares of Common Stock are
listed for trading or quotation on the OTCQB (as defined in the Purchase
Agreement).

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Borrower and will not impose personal liability
upon the holder thereof.

 



 



2

 

 

The following additional terms shall also apply to this Note:

 

ARTICLE I. PAYMENTS

 

1.1Payments.

 

(a)Monthly Payments.

 

(1)   Beginning on January 1, 2018 (the “Initial Monthly Payment Date”) and on
the same day of each and every calendar month thereafter throughout the Term of
this Note (the “Monthly Payment Dates”), Borrower shall make monthly payments
under this Note to the Holder in the amounts provided in this Article I (each, a
“Monthly Payment Amount”).

 

(2)   The Monthly Payment Amount for the payment due on each Monthly Payment
Date through and including the final Monthly Payment Date during the Term equal
the then accrued but unpaid interest on the unpaid principal balance of this
Note.

 

(b)   Payment of Principal Amount. The principal sum of the First Tranche and
the Balance Tranche, the OID, as well as any accrued and unpaid interest and
other fees relating to the respective tranches, shall be due and payable on the
Maturity Date.

 

(c)   Payments from Future Funding Sources. The Borrower shall pay to the Holder
on an accelerated basis, at the Holder’s discretion, any outstanding principal
amount of the Note, along with accrued, but unpaid interest, from:

 

(1)Future Financing Proceeds – one hundred percent (100%) of the gross cash
proceeds of any future financing of the Borrower, whether debt or equity, and

 

(2)Other Future Receipts - all net proceeds from any sale of assets of the
Borrower or any of its subsidiaries or receipt by Borrower or any of its
subsidiaries of any tax credits.

 

(d)  Remaining payments. Any and all remaining unpaid principal of and interest
on this Note shall be due and payable in full on the Maturity Date.

 

 



 



3

 

 

ARTICLE II. CONVERSION RIGHTS

 

2.1   Conversion Right. The Holder shall have the right at any time at the
Holder’s option to convert all or any part of the outstanding and unpaid
principal amount and accrued and unpaid interest of this Note into fully paid
and non-assessable shares of Common Stock or any shares of capital stock or
other securities of the Borrower into which such Common Stock shall hereafter be
changed or reclassified (each, a “Conversion Share”) at the conversion price
(the “Conversion Price”) determined as provided herein (a “Conversion”);
provided, however, that in no event shall the Holder be entitled to convert any
portion of this Note in excess of that portion of this Note upon conversion of
which the sum of (1) the number of shares of Common Stock beneficially owned by
the Holder and its affiliates (other than shares of Common Stock which may be
deemed beneficially owned through the ownership of the unconverted portion of
the Note or the unexercised or unconverted portion of any other security of the
Borrower subject to a limitation on conversion or exercise analogous to the
limitations contained herein, and, if applicable, net of any shares that may be
deemed to be owned by any person not affiliated with the Holder who has
purchased a portion of the Note from the Holder) and (2) the number of shares of
Common Stock issuable upon the conversion of the portion of this Note with
respect to which the determination of this proviso is being made, would result
in beneficial ownership by the Holder and its affiliates of more than 4.99% of
the outstanding shares of Common Stock. For purposes of the proviso to the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and Regulations 13D-G thereunder, except as otherwise
provided in clause (1) of such proviso, provided, further, however, that the
limitations on conversion may be waived (up to a maximum of 9.99%) by the Holder
upon, at the election of the Holder, not less than 61 days’ prior notice to the
Borrower, and the provisions of the conversion limitation shall continue to
apply until such 61st day (or such later date, as determined by the Holder, as
may be specified in such notice of waiver). The number of shares of Common Stock
to be issued upon each conversion of this Note shall be determined by dividing
the Conversion Amount (as defined below) by the applicable Conversion Price then
in effect on the date specified in the notice of conversion, in the form
attached hereto as Exhibit A (the “Notice of Conversion”), delivered to the
Borrower by the Holder in accordance with Section 2.4 below; provided that the
Notice of Conversion is submitted by facsimile or e-mail (or by other means
resulting in, or reasonably expected to result in, notice) to the Borrower
before 6:00 p.m., New York, New York time on such conversion date (the
“Conversion Date”). The term “Conversion Amount” means, with respect to any
conversion of this Note, the sum of (1) the principal amount of this Note to be
converted in such conversion plus (2) at the Holder’s option, accrued and unpaid
interest, if any, on such principal amount at the interest rates provided in
this Note to the Conversion Date plus (3) at the Holder’s option, Default
Interest, if any, on the amounts referred to in the immediately preceding
clauses (1) and/or (2) plus (4) the Holder’s expenses relating to a Conversion,
which expenses shall be set at $2,000 for the Holder’s initial conversion of the
Note and $300 for each of any subsequent conversions, plus (5) at the Holder’s
option, any amounts owed to the Holder pursuant to Sections 2.3 and 2.4(g)
hereof.

 

2.2Conversion Price.

 

(a)  Calculation of Conversion Price. The Conversion Price shall be, at the
option of the Holder, (i) $0.06 (the “Fixed Conversion Price”) (subject to
adjustment as further described herein) or (ii) 80% (the “Conversion Price
Discount”) multiplied by the price per share paid by the investors in a
subsequent Equity Financing (as defined herein) of the Borrower, provided,
however, that upon any Event of Default (as defined herein) under this Note, the
Conversion Price shall be equal to the lowest of: (i) the Fixed Conversion
Price, (ii) 60% multiplied by the average of the lowest three trade prices of
the Common Stock during the twenty (20) consecutive Trading Day period
immediately preceding the Trading Day that the Company receives a Notice of
Conversion, and (iii) a discount to market based on subsequent financings with
other investors. For the avoidance of doubt, an “Equity Financing” shall mean
the Borrower’s sale of its Common Stock or any securities conferring the right
to purchase the Borrower’s Common Stock or securities convertible into, or
exchangeable for (with or without additional consideration), the Borrower’s
Common Stock.

 



 



4

 

 

(b)  Fixed Conversion Price Adjustments.

 

(1)   Stock Dividends and Stock Splits. If the Borrower, at any time while this
Note is outstanding: (i) pays a stock dividend or otherwise makes a distribution
or distributions payable in shares of Common Stock on shares of Common Stock;
(ii) subdivides outstanding shares of Common Stock into a larger number of
shares; or (iii) issues, in the event of a reclassification of shares of the
Common Stock, any shares of capital stock of the Borrower, then the Fixed
Conversion Price shall be multiplied by a fraction of which the numerator shall
be the number of shares of Common Stock (excluding any treasury shares of the
Borrower) outstanding immediately before such event and of which the denominator
shall be the number of shares of Common Stock outstanding immediately after such
event.

 

(2)   Fundamental Transaction. If, at any time while this Note is outstanding,
(i) the Borrower effects any merger or consolidation of the Borrower with or
into another person, (ii) the Borrower effects any sale of all or substantially
all of its assets in one transaction or a series of related transactions, (iii)
any tender offer or exchange offer (whether by the Borrower or another person)
is completed pursuant to which holders of Common Stock are permitted to tender
or exchange their shares for other securities, cash or property, or (iv) the
Borrower effects any reclassification of the Common Stock or any compulsory
share exchange pursuant to which the Common Stock is effectively converted into
or exchanged for other securities, cash or property (in any such case, a
“Fundamental Transaction”), then, upon any subsequent conversion of this Note,
the Holder shall have the right to receive, for each Conversion Share that would
have been issuable upon such conversion immediately prior to the occurrence of
such Fundamental Transaction, the same kind and amount of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Fundamental Transaction if it had been, immediately prior to such Fundamental
Transaction, the holder of 1 share of Common Stock (the “Alternate
Consideration”). For purposes of any such conversion, the determination of the
Fixed Conversion Price shall be appropriately adjusted to apply to such
Alternate Consideration based on the amount of Alternate Consideration issuable
in respect of 1 share of Common Stock in such Fundamental Transaction, and the
Borrower shall apportion the Fixed Conversion Price among the Alternate
Consideration in a reasonable manner reflecting the relative value of any
different components of the Alternate Consideration.

 

(3)    Anti-dilution Adjustment. If at any time while this Note is outstanding,
the Borrower sells or grants (or has sold or granted, as the case may be) any
option to purchase or sells or grants any right to reprice, or otherwise
disposes of or issues (or has sold or issued, as the case may be, or announces
any sale, grant or any option to purchase or other disposition), any Common
Stock or other securities convertible into, exercisable for or otherwise
entitled the any person or entity the right to acquire shares of Common Stock at
an effective price per share that is lower than the then Fixed Conversion Price
(such lower price, the “Base Conversion Price” and such issuances, collectively,
a “Dilutive Issuance”) (it being agreed that if the holder of the Common Stock
or other securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share that is lower than the Fixed
Conversion Price, such issuance shall be deemed to have occurred for less than
the Conversion Price on such date of the Dilutive Issuance, and the Base
Conversion Price shall then be adjusted to equal the lowest of such issuance
price), then the Fixed Conversion Price shall be reduced to a price equal the
Base Conversion Price as it may be adjusted as provided for above. Such
adjustment shall be made whenever such Common Stock or other securities are
issued. Notwithstanding the foregoing, no adjustment will be made under this
Section 2.2(b)(4) in respect of an Exempt Issuance. For purposes of this Section
2.2(b)(4) an “Exempt Issuance” means an issuance of shares (i) reserved as
employee shares described under the Borrower’s option pool now or created in the
future, (ii) shares issued for consideration other than cash pursuant to a
merger, consolidation, acquisition, or similar business combination approved by
the Borrower’s Board of Directors (the “Board”), provided, however, that any
such issuance shall only be to a person (or to the equity holders of a person)
which is, itself or through its subsidiaries, an operating company or an owner
of an asset in a business synergistic with the business of the Borrower and
shall provide to the Borrower additional benefits in addition to the investment
of funds, but shall not include a transaction in which the Borrower is issuing
securities primarily for the purpose of raising capital or to an entity whose
primary business is investing in securities; (iii) shares issued pursuant to any
equipment loan or leasing arrangement, real property leasing arrangement or debt
financing from a bank or similar financial institution approved by the Board; or
(iv) shares with respect to which the Holder waives its anti-dilution rights
granted hereby. In the event of an issuance of securities involving multiple
tranches or closings, any adjustment pursuant to this Section 2.2(b)(4) shall be
calculated as if all such securities were issued at the initial closing.



 



5

 

 

 

(4)   Notice to the Holder.  Whenever the Conversion Price is adjusted pursuant
to any provision of this Section 2.2(b), the Borrower shall within two (2)
business days deliver to the Holder a notice setting forth the Fixed Conversion
Price after such adjustment and setting forth a brief statement of the facts
requiring such adjustment.

 

2.3   Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note and exercise of the Warrants. The Borrower is required at all times to
have authorized and reserved five (5) times the number of shares that is
actually issuable upon full conversion of the Note (based on the Conversion
Price of the Note in effect from time to time, which, if cannot be determined
shall be estimated in good faith by the Borrower) (the “Reserved Amount”). The
Reserved Amount shall be increased from time to time in accordance with the
Borrower’s obligations hereunder. The Borrower represents that upon issuance,
such shares will be duly and validly issued, fully paid and non-assessable. In
addition, if the Borrower shall issue any securities or make any change to its
capital structure which would change the number of shares of Common Stock into
which the Note shall be convertible at the then current Conversion Price, the
Borrower shall at the same time make proper provision so that thereafter there
shall be a sufficient number of shares of Common Stock authorized and reserved,
free from preemptive rights, for conversion of the outstanding Note. The
Borrower (i) acknowledges that it has irrevocably instructed its transfer agent
by letter, a copy of which is attached hereto as Exhibit B to issue certificates
for the Common Stock issuable upon conversion of this Note and exercise of the
Warrants, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

If, at any time the Borrower does not maintain the Reserved Amount it will be
considered an Event of Default under Section 3.2 of the Note.

 

2.4Method of Conversion.

 

(a)  Mechanics of Conversion. Subject to Section 2.1, this Note may be converted
by the Holder in whole or in part, at any time on or after the Maturity Date, by
(A) submitting to the Borrower a Notice of Conversion (by facsimile, e-mail or
other reasonable means of communication dispatched on the Conversion Date prior
to 6:00 p.m., New York, New York time) and (B) subject to Section 2.4(b),
surrendering this Note at the principal office of the Borrower.

 

(b)  Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Borrower unless the entire unpaid principal amount of this Note is so
converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Borrower, so as
not to require physical surrender of this Note upon each such conversion. In the
event of any dispute or discrepancy, such records of the Borrower shall, prima
facie, be controlling and determinative in the absence of manifest error. The
Holder and any assignee, by acceptance of this Note, acknowledge and agree that,
by reason of the provisions of this paragraph, following conversion of a portion
of this Note, the unpaid and unconverted principal amount of this Note
represented by this Note may be less than the amount stated on the face hereof.

 

(c)  Payment of Taxes. The Borrower shall not be required to pay any tax which
may be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Borrower shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the
Borrower the amount of any such tax or shall have established to the
satisfaction of the Borrower that such tax has been paid.

 



 



6

 

 

(d)  Delivery of Common Stock Upon Conversion. Upon receipt by the Borrower from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section 2.4, the Borrower shall issue and deliver or cause
to be issued and delivered to or upon the order of the Holder certificates for
the Common Stock issuable upon such conversion within three (3) business days
after such receipt (the “Deadline”) (and, solely in the case of conversion of
the entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof.

 

(e)  Obligation of Borrower to Deliver Common Stock. Upon receipt by the
Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, the outstanding
principal amount and the amount of accrued and unpaid interest on this Note
shall be reduced to reflect such conversion, and, unless the Borrower defaults
on its obligations under this Article II, all rights with respect to the portion
of this Note being so converted shall forthwith terminate except the right to
receive the Common Stock or other securities, cash or other assets, as herein
provided, on such conversion. If the Holder shall have given a Notice of
Conversion as provided herein, the Borrower’s obligation to issue and deliver
the certificates for Common Stock shall be absolute and unconditional,
irrespective of the absence of any action by the Holder to enforce the same, any
waiver or consent with respect to any provision thereof, the recovery of any
judgment against any person or any action to enforce the same, any failure or
delay in the enforcement of any other obligation of the Borrower to the holder
of record, or any setoff, counterclaim, recoupment, limitation or termination,
or any breach or alleged breach by the Holder of any obligation to the Borrower,
and irrespective of any other circumstance which might otherwise limit such
obligation of the Borrower to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Borrower before 6:00
p.m., New York, New York time, on such date.

 

(f)  Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Borrower is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 2.1 and in this
Section 2.4, the Borrower shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system.

 

(g)  Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline (other
than a failure due to the circumstances described in Section 2.3 above, which
failure shall be governed by such Section) the Borrower shall pay to the Holder
$1,000 per day in cash, for each day beyond the Deadline that the Borrower fails
to deliver such Common Stock. Such cash amount shall be paid to Holder by the
fifth day of the month following the month in which it has accrued or, at the
option of the Holder (by written notice to the Borrower by the first day of the
month following the month in which it has accrued), shall be added to the
principal amount of this Note, in which event interest shall accrue thereon in
accordance with the terms of this Note and such additional principal amount
shall be convertible into Common Stock in accordance with the terms of this
Note. The Borrower agrees that the right to convert is a valuable right to the
Holder, and as such, the Borrower will not take any actions to hamper, delay or
prevent any Holder conversion of the Note. The damages resulting from a failure,
attempt to frustrate, interference with such conversion right are difficult if
not impossible to qualify. Accordingly, the parties acknowledge that the
liquidated damages provision contained in this Section 2.4(g) are justified.



 



7

 

 

 

2.5   Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Borrower or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or a successor rule) (“Rule 144”) or (iv) such shares are
transferred to an “affiliate” (as defined in Rule 144) of the Borrower who
agrees to sell or otherwise transfer the shares only in accordance with this
Section 2.5 and who is an Accredited Investor. Except as otherwise provided (and
subject to the removal provisions set forth below), until such time as the
shares of Common Stock issuable upon conversion of this Note have been
registered under the Act or otherwise may be sold pursuant to Rule 144 without
any restriction as to the number of securities as of a particular date that can
then be immediately sold, each certificate for shares of Common Stock issuable
upon conversion of this Note that has not been so included in an effective
registration statement or that has not been sold pursuant to an effective
registration statement or an exemption that permits removal of the legend, shall
bear a legend substantially in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Borrower shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Borrower or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Borrower so that the sale or transfer is effected or (ii) in the case of
the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In the event that the Borrower does not accept the opinion
of counsel provided by the Holder with respect to the transfer of Securities
pursuant to an exemption from registration, such as Rule 144 or Regulation S, at
the Deadline, it will be considered an Event of Default pursuant to Section 4.2
of the Note.

 

2.6   Status as Shareholder. Upon submission of a Notice of Conversion by a
Holder, (i) the shares covered thereby (other than the shares, if any, which
cannot be issued because their issuance would exceed such Holder’s allocated
portion of the Reserved Amount or Maximum Share Amount) shall be deemed
converted into shares of Common Stock and (ii) the Holder’s rights as a Holder
of such converted portion of this Note shall cease and terminate, excepting only
the right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Borrower to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Borrower) the Holder
shall regain the rights of a Holder of this Note with respect to such
unconverted portions of this Note and the Borrower shall, as soon as
practicable, return such unconverted Note to the Holder or, if the Note has not
been surrendered, adjust its records to reflect that such portion of this Note
has not been converted. In all cases, the Holder shall retain all of its rights
and remedies (including, without limitation, (i) the right to receive Conversion
Default Payments pursuant to Section 2.3 to the extent required thereby for such
Conversion Default and any subsequent Conversion Default and (ii) the right to
have the Conversion Price with respect to subsequent conversions determined in
accordance with Section 2.3) for the Borrower’s failure to convert this Note.



 



8

 

 

 

2.7   No Shorting. Neither the Holder nor any affiliate of the Holder shall
execute any short sale (as defined in Rule 200 of Regulation SHO under the
Exchange Act) of Common Stock at any time while this note is outstanding.

 

ARTICLE III. RANKING, CERTAIN COVENANTS AND POST CLOSING OBLIGATIONS

 

3.1         Commitment Shares. Promptly following the closing of the First
Tranche, the Borrower shall issue to the Holder a number of restricted shares of
the Common Stock (the “Commitment Shares”) equal to the Principal Amount of the
Note.

 

3.2       Warrants. Promptly following the closing of the First Tranche, the
Borrower shall issue to the Holder warrants (the “Warrants”) exercisable for
that number of shares of Common Stock equal to 100% of the number of shares of
Common Stock it would receive upon conversion of the Principal Amount of the
Note at the Conversion Price. The Warrants shall have a term of five (5) years,
be exercisable at a price of $0.10 per share and shall contain full-ratchet
anti-dilution protection provisions, expect that with respect to dilutive
issuances of $250,000 or less in the aggregate, the ratchet adjustment shall be
limited to 80%. Notwithstanding the foregoing, no exercise adjustment shall be
made with respect to any issuance of (a) shares of Common Stock and options to
officers, employees, or directors of the Borrower prior to and after the Closing
Date, (b) securities upon the exercise or exchange of or conversion of any
securities issued hereunder and/or other securities exercisable or exchangeable
for or convertible into shares of Common Stock issued and outstanding on the
date of this Note, provided that such securities and any term thereof have not
been amended since the date of this Note to increase the number of such
securities or to decrease the issue price, exercise price, exchange price or
conversion price of such securities, (c) securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the
disinterested directors of the Borrower, provided that any such issuance shall
only be to a person (or to the equity holders of a person) which is, itself or
through its subsidiaries, an operating company or an owner of an asset in a
business synergistic with the business of the Borrower and shall be intended to
provide to the Borrower substantial additional benefits in addition to the
investment of funds, but shall not include a transaction in which the Borrower
is issuing securities primarily for the purpose of raising capital or to an
entity whose primary business is investing in securities, and (d) securities
issued or issuable pursuant to this Note or the Warrants, or any agreement
entered into in connection therewith, or upon exercise or conversion of any such
securities.

 

3.3       Distributions on Capital Stock. So long as the Borrower shall have any
obligation under this Note, the Borrower shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions that comply with Section 3.7 below.

 

3.4       Restrictions on Variable Rate Transactions. So long as the Borrower
shall have any obligation under this Note and unless approved by the Holder, the
Borrower and each subsidiary shall not enter into an agreement to effect any
sale of securities involving, or convert any securities previously issued under,
a Variable Rate Transaction. The term “Variable Rate Transaction” means a
transaction in which the Borrower or any subsidiary (i) issues or sells any
convertible securities either (A) at a conversion, exercise or exchange rate or
other price that is based upon and/or varies with the trading prices of, or
quotations for, the shares of Common Stock at any time after the initial
issuance of such convertible securities, or (B) with a conversion, exercise or
exchange price that is subject to being reset at some future date after the
initial issuance of such convertible securities or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Borrower or the subsidiary, as the case may be, or the market for the Common
Stock, other than pursuant to a customary “weighted average” anti-dilution
provisions, or (ii) enters into any agreement (including, without limitation, an
“equity line of credit” or an “at-the-market offering”) whereby the Borrower or
any subsidiary may sell securities at a future determined price (other than
standard and customary “preemptive” or “participation” rights).  The Holder
shall be entitled to obtain injunctive relief against the Borrower and its
Subsidiaries to preclude any such issuance, which remedy shall be in addition to
any right to collect damages. With respect to any outstanding Variable Rate
Transactions that the Borrower intends pay off and settle with the proceeds of
the Note, no such payments will be made out of the proceeds of the First
Tranche.

 



 



9

 

 

3.5        Restrictions on Certain Transactions. So long as the Borrower shall
have any obligation under this Note and unless approved by the Holder, the
Borrower shall not (a) change the nature of its business; or (b) sell, divest,
change the structure of any material assets of the Borrower or any subsidiary
other than in the ordinary course of business.

 

3.6        Restriction on Stock Repurchases. So long as the Borrower shall have
any obligation under this Note, the Borrower shall not without the Holder’s
written consent redeem, repurchase or otherwise acquire (whether for cash or in
exchange for property or other securities or otherwise) in any one transaction
or series of related transactions any shares of capital stock of the Borrower or
any warrants, rights or options to purchase or acquire any such shares; except
for the repurchase of shares at a nominal price in connection with rights under
an agreement with an employee or consultant of the Borrower whose shares have
been forefeited as a result of such employee or consultant’s ceasing to provide
services to the Borrower.

 

3.7        Use of Proceeds. The Borrower agrees to use the proceeds of the
Balance Tranche of the Note for the following: first, to pay off all variable
rate convertible debt, second, to pay off all existing convertible debt, and
third, as a down payment for an acquisition of an addiction center facility.

 

3.8        Ranking and Security. The obligations of the Borrower under this Note
shall rank senior with respect to any and all Indebtedness incurred as of or
following the Issue Date. The obligations of the Borrower under this Note are
secured pursuant to the Security and Pledge Agreement. So long as the Borrower
shall have any obligation under this Note, the Borrower shall not (directly or
indirectly through any subsidiary or affiliate) incur or suffer to exist or
guarantee any Indebtedness that is senior to or pari passu with (in priority of
payment and performance) the Borrower’s obligations hereunder. As used herein,
the term “Indebtedness” means (a) all indebtedness of the Borrower for borrowed
money or for the deferred purchase price of property or services, including any
type of letters of credit, but not including deferred purchase price obligations
in place as of the Issue Date or obligations to trade creditors incurred in the
ordinary course of business, (b) all obligations of the Borrower evidenced by
notes, bonds, debentures or other similar instruments, (c) purchase money
indebtedness hereafter incurred by the Borrower to finance the purchase of fixed
or capital assets, including all capital lease obligations of the Borrower which
do not exceed the purchase price of the assets funded, (d) all guarantee
obligations of the Borrower in respect of obligations of the kind referred to in
clauses (a) through (c) above that the Borrower would not be permitted to incur
or enter into, and (e) all obligations of the kind referred to in clauses (a)
through (d) above that the Borrower is not permitted to incur or enter into that
are secured and/or unsecured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured and/or unsecured by)
any lien or encumbrance on property (including accounts and contract rights)
owned by the Borrower, whether or not the Borrower has assumed or become liable
for the payment of such obligation.

 

ARTICLE IV. EVENTS OF DEFAULT

 

It shall be considered an event of default if any of the following events listed
in this Article IV (each, an “Event of Default”) shall occur; provided, however,
that, except in the case of the Events of Default listed in Sections 4.1, 4.2,
4.7, 4.10, 4.14 or 4.20 below, the Borrower shall be have five (5) business days
to cure such Event of Default unless a lesser number of days is required
pursuant to the provisions of this Article IV:

 

4.1       Failure to Pay Principal or Interest. The Borrower fails to pay the
principal hereof or interest thereon when due on this Note, whether at maturity,
upon acceleration or otherwise.

 



 



10

 

 

4.2           Conversion and the Shares. The Borrower fails to reserve a
sufficient amount of shares of common stock as required under the terms of this
Note (including Section 1.3 of this Note)(and such breach continues for a period
of five (5) days), fails to issue shares of Common Stock to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Note, fails to transfer or cause its transfer
agent to transfer (issue) (electronically or in certificated form) shares of
Common Stock issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, the Borrower directs its transfer
agent not to transfer or delays, impairs, and/or hinders its transfer agent in
transferring (or issuing) (electronically or in certificated form) shares of
Common Stock to be issued to the Holder upon conversion of or otherwise pursuant
to this Note as and when required by this Note, or fails to remove (or directs
its transfer agent not to remove or impairs, delays, and/or hinders its transfer
agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any shares of Common Stock issued to the
Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note (or makes any written announcement, statement or threat
that it does not intend to honor the obligations described in this paragraph)
and any such failure shall continue uncured (or any written announcement,
statement or threat not to honor its obligations shall not be rescinded in
writing) for three (3) business days after the Holder shall have delivered a
Notice of Conversion. It is an obligation of the Borrower to remain current in
its obligations to its transfer agent. It shall be an event of default of this
Note, if a conversion of this Note is delayed, hindered or frustrated due to a
balance owed by the Borrower to its transfer agent. If at the option of the
Holder, the Holder advances any funds to the Borrower’s transfer agent in order
to process a conversion, such advanced funds shall be paid by the Borrower to
the Holder within five (5) business days of a demand from the Holder, either in
cash or as an addition to the balance of the Note, and such choice of payment
method is at the discretion of the Borrower.

 

4.3           Breach of Covenants. The Borrower, or the relevant related party,
as the case may be, breaches any material covenant, post-closing obligation or
other material term or condition contained in this Note, or in the related
Purchase Agreement, Security and Pledge Agreement, Affidavit of Confession of
Judgment, Term Sheet or any other collateral documents (together, the
“Transaction Documents”) and such breach continues for a period of ten (10)
days.

 

4.4           Breach of Representations and Warranties. Any representation or
warranty of the Borrower made herein or in any agreement, statement or
certificate given pursuant hereto or in connection herewith, shall be false or
misleading in any material respect when made and the breach of which has (or
with the passage of time will have) a material adverse effect on the rights of
the Holder with respect to this Note and the other Transaction Documents.

 

4.5           Receiver or Trustee. Except with respect to Blue Dog Holdings LLC
and its wholly owned subsidiaries, Delray Recovery Center, LLC  Behavioral
Health Innovations, LLC  and Alternatives in Treatment, LLC, companies one or
more of which the Borrower may acquire with the proceeds of this Note, the
Borrower or any subsidiary of the Borrower shall make an assignment for the
benefit of creditors, or apply for or consent to the appointment of a receiver
or trustee for it or for a substantial part of its property or business, or such
a receiver or trustee shall otherwise be appointed.

 

4.6           Judgments. Any money judgment, writ or similar process shall be
entered or filed against the Borrower or any subsidiary of the Borrower or any
of its property or other assets for more than $100,000, and shall remain
unvacated, unbonded or unstayed for a period of twenty (20) days unless
otherwise consented to by the Holder, which consent will not be unreasonably
withheld.



 



11

 

 

 

4.7           Bankruptcy. Except with respect to Blue Dog Holdings LLC and its
wholly owned subsidiaries, Delray Recovery Center, LLC  Behavioral Health
Innovations, LLC  and Alternatives in Treatment, LLC, companies one or more of
which the Borrower may acquire with the proceeds of this Note, bankruptcy,
insolvency, reorganization or liquidation proceedings or other proceedings,
voluntary or involuntary, for relief under any bankruptcy law or any law for the
relief of debtors shall be instituted by or against the Borrower or any
subsidiary of the Borrower. With respect to any such proceedings that are
involuntary, Borrower shall have a 45 day cure period.

 

4.8           Delisting of Common Stock. If at any time on or after the date in
which the Borrower’s Common Stock is listed or quoted on the OTCQB or an
equivalent U.S. replacement exchange, the Nasdaq Global Market, the Nasdaq
Capital Market, the New York Stock Exchange, or the NYSE MKT, the Borrower shall
fail to maintain the listing or quotation of the Common Stock on the OTCQB or an
U.S. equivalent replacement exchange, the Nasdaq Global Market, the Nasdaq
Capital Market, the New York Stock Exchange, or the NYSE MKT.

 

4.9           Failure to Comply with the Exchange Act. The Borrower shall fail
to comply with the reporting requirements of the Exchange Act (including but not
limited to becoming delinquent in its filings), and/or the Borrower shall cease
to be subject to the reporting requirements of the Exchange Act.

 

4.10       Liquidation. Any dissolution, liquidation, or winding up of Borrower
or any substantial portion of its business.

 

4.11       Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts
become due, provided, however, that any disclosure of the Borrower’s ability to
continue as a “going concern” shall not be an admission that the Borrower cannot
pay its debts as they become due.

 

4.12       Maintenance of Assets. The failure by Borrower to maintain any
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future), to the extent
that such failure would result in a material adverse condition or material
adverse change in or affecting the business operations, properties or financial
condition of the Borrower or any of its subsidiaries (a “Material Adverse
Effect”).

 

4.13       Financial Statement Restatement. The Borrower restates any financial
statements filed by the Borrower with the Securities and Exchange Commission
(the “SEC”) for any date or period from two years prior to the Issue Date of
this Note and until this Note is no longer outstanding, if the result of such
restatement would, by comparison to the unrestated financial statement, have
constituted a material adverse effect on the rights of the Holder with respect
to this Note.

 

4.14       Failure to Execute Transaction Documents or Complete the Transaction.
The failure of the Borrower to execute any of the Transaction Documents or to
complete the transaction for the full Principal Amount of the Note, as
contemplated by the Purchase Agreement.

 

4.15       Replacement of Transfer Agent. In the event that the Borrower
appoints a transfer agent and thereafter replaces its transfer agent, and the
Borrower fails to provide prior to the effective date of such replacement, a
fully executed Irrevocable Transfer Agent Instructions (including but not
limited to the provision to irrevocably reserve shares of Common Stock in the
Reserved Amount) signed by the successor transfer agent to Borrower and the
Borrower.

 



 



12

 

 

4.16       DTC “Chill.” The DTC places a “chill” (i.e. a restriction placed by
DTC on one or more of DTC’s services, such as limiting a DTC participant’s
ability to make a deposit or withdrawal of the security at DTC) on any of the
Borrower’s securities.

 

4.17       Illegality. Any court of competent jurisdiction issues an order
declaring this Note, any of the other Transaction Documents or any provision
hereunder or thereunder to be illegal.

 

4.18       DWAC Eligibility. In addition to the Event of Default in Section
3.16, the Common Stock is otherwise not eligible for trading through the DTC’s
Fast Automated Securities Transfer or Deposit/Withdrawal at Custodian programs.

 

4.19       Cross-Default. Notwithstanding anything to the contrary contained in
this Note or the other related or companion documents, a breach or default by
the Borrower of any covenant or other term or condition contained in any of the
other financial instrument, including but not limited to all promissory notes,
currently issued, or hereafter issued, by the Borrower, to the Holder or any
other 3rd party (the “Other Agreements”), after the passage of all applicable
notice and cure or grace periods, that results in a Material Adverse Effect
shall, at the option of the Holder, be considered a default under this Note, in
which event the Holder shall be entitled to apply all rights and remedies of the
Holder under the terms of this Note by reason of a default under said Other
Agreement or hereunder.

 

4.20       Variable Rate Transactions. Without the prior approval of the Holder,
the Borrower (i) enters into a Variable Rate Transaction (as defined below) (ii)
issues shares of Common Stock (or convertible securities or purchase rights)
pursuant to an equity line of credit of the Borrower or otherwise in connection
with a Variable Rate Transaction (whether now existing or entered into in the
future) or (iii) adjusts downward the “floor price” at which shares of Common
Stock (or convertible securities or purchase rights) may be issued under an
equity line of credit or otherwise in connection with a Variable Rate
Transaction (whether now existing or entered into in the future).

 

Subject to applicable cure periods specifically provided for herein, upon the
occurrence and during the continuation of any Event of Default specified in this
Article IV, exercisable through the delivery of written notice to the Borrower
by the Holder (the “Default Notice”) (provided, however, that no Default Notice
need be provided by the Holder and no notice and no cure period shall apply in
the case of the Events of Default specified in Sections 4.1, 4.2, 4.7, 4.10,
4.14 or 4.20 above), this Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount (the “Default Amount”) equal to the Principal Amount then
outstanding plus accrued interest (including any Default Interest) through the
date of full repayment. Holder may, in its sole discretion, determine to accept
payment part in Common Stock and part in cash. For purposes of payments in
Common Stock, the conversion formula set forth in Section 2.2 shall apply. Upon
an uncured Event of Default, (i) all amounts payable hereunder shall immediately
become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived by the Borrower, together with all costs, including,
without limitation, legal fees and expenses, of collection, (ii) the Holder
shall be entitled to the Commitment Shares, the Warrants and liquidated damages
in an amount equal to the outstanding principal amount of the Note, (iii) the
Borrower shall promptly assign all Borrower receivables to the Holder and (iv)
the Holder shall be entitled to exercise all other rights and remedies available
at law or in equity, including, without limitation, those set forth in Section
4.21 below. Upon an Event of Default specified in Section 4.14 above, a
liquidated damages charge equal to the 25% of the outstanding principal amount
of the Note and the OID will be assessed and will become immediately due and
payable to the Holder, either in the form of a cash payment or as an addition to
the balance of this Note.

 

4.21        Upon the occurrence and during the continuation of an Event of
Default specified in Section 4.1 of this Note, and in addition to any other
right or remedy of the Holder hereunder, under the Purchase Agreement or
otherwise at law or in equity, the Borrower hereby irrevocably authorizes and
empowers Holder or its legal counsel, each as the Borrower’s attorney-in-fact,
to appear ex parte and without notice to the Borrower to confess judgment
against the Borrower for the unpaid amount of this Note as evidenced by the
Affidavit of Confession of Judgment signed by the Borrower as of the Issue Date
and to be completed by the Holder or its counsel pursuant to the foregoing power
of attorney (which power is coupled with an interest), a copy of which is
attached as Exhibit C hereto (the “Affidavit”). The Affidavit shall set forth
the amount then due hereunder, plus attorney’s fees and cost of suit, and to
release all errors, and waive all rights of appeal. The Borrower waives the
right to contest Holder’s rights under this Article IV, including without
limitation the right to any stay of execution and the benefit of all exemption
laws now or hereafter in effect. No single exercise of the foregoing right and
power to confess judgment will be deemed to exhaust such power, whether or not
any such exercise shall be held by any court to be invalid, voidable, or void,
and such power shall continue undiminished and may be exercised from time to
time as the Holder may elect until all amounts owing on this Note have been paid
in full.

 



 



13

 

 

ARTICLE V. MISCELLANEOUS

 

5.1           Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privileges. All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

5.2           Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, facsimile, or
electronic mail addressed as set forth below or to such other address as such
party shall have specified most recently by written notice. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (a) upon hand delivery, upon electronic mail delivery, or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

If to the Borrower, to:

ETHEMA HEALTH CORPORATION

810 Andrews Avenue

Delray, Florida 33843

Attn: Shawn E. Leon, CEO

e-mail:

 

If to the Holder:

 

LEONITE CAPITAL, LLC

1 Hillcrest Center Dr., Suite 232

Spring Valley, NY 10977

ATTN: Avi Geller

e-mail: avi@leonitecap.com

 

5.3           Amendments. This Note and any provision hereof may only be amended
by an instrument in writing signed by the Borrower and the Holder. The term
“Note” and all reference thereto, as used throughout this instrument, shall mean
this instrument as originally executed, or if later amended or supplemented,
then as so amended or supplemented.

 

5.4           Assignability. This Note shall be binding upon the Borrower and
its successors and assigns, and shall inure to be the benefit of the Holder and
its successors and assigns. Each transferee of this Note must be an “accredited
investor” (as defined in Rule 501(a) of the 1933 Act).

 

5.5           Cost of Collection. If default is made in the payment of this
Note, the Borrower shall pay the Holder hereof costs of collection, including
reasonable attorneys’ fees.

 



 



14

 

 

5.6       Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws. Any action brought by either party against the other
concerning the transactions contemplated by this Note shall be brought only in
the state and/or federal courts located in Rockland County, New York. The
parties to this Note hereby irrevocably waive any objection to jurisdiction and
venue of any action instituted hereunder and shall not assert any defense based
on lack of jurisdiction or venue or based upon forum non conveniens. THE
BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTIONS CONTEMPLATED
HEREBY. The prevailing party shall be entitled to recover from the other party
its reasonable attorney's fees and costs. In the event that any provision of
this Note or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any suit, action or proceeding in connection with this
Agreement or any other Transaction Documents by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

5.6           Certain Amounts. Whenever pursuant to this Note the Borrower is
required to pay an amount in excess of the outstanding principal amount (or the
portion thereof required to be paid at that time) plus accrued and unpaid
interest plus Default Interest on such interest, the Borrower and the Holder
agree that the actual damages to the Holder from the receipt of cash payment on
this Note may be difficult to determine and the amount to be so paid by the
Borrower represents stipulated damages and not a penalty and is intended to
compensate the Holder in part for loss of the opportunity to convert this Note
and to earn a return from the sale of shares of Common Stock acquired upon
conversion of this Note at a price in excess of the price paid for such shares
pursuant to this Note. The Borrower and the Holder hereby agree that such amount
of stipulated damages is not plainly disproportionate to the possible loss to
the Holder from the receipt of a cash payment without the opportunity to convert
this Note into shares of Common Stock.

 

5.7           Remedies. The Borrower acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder, by vitiating
the intent and purpose of the transaction contemplated hereby. Accordingly, the
Borrower acknowledges that the remedy at law for a breach of its obligations
under this Note will be inadequate and agrees, in the event of a breach or
threatened breach by the Borrower of the provisions of this Note, that the
Holder shall be entitled, in addition to all other available remedies at law or
in equity, and in addition to the penalties assessable herein, to an injunction
or injunctions restraining, preventing or curing any breach of this Note and to
enforce specifically the terms and provisions thereof, without the necessity of
showing economic loss and without any bond or other security being required.

 

5.8           Optional Redemption. Notwithstanding anything to the contrary
contained in this Note, the Borrower may redeem any amount outstanding under
this Note, prior to the Maturity Date, by making a payment to the Holder of an
amount in cash equal to (i) 115% of the outstanding principal amount being
redeemed under the Note, plus all unpaid interest thereon, if the redemption is
effected prior to the 181st day following the Issue Date, and (ii) 130% of the
outstanding principal amount being redeemed under the Note, plus all unpaid
interest thereon, if the redemption is effected prior to Maturity Date but
following the 180th day following the Issue Date. 



 



15

 

 

5.9           Usury. To the extent it may lawfully do so, the Borrower hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any action or proceeding that may be brought by the Holder in
order to enforce any right or remedy under this Note.  Notwithstanding any
provision to the contrary contained in this Note, it is expressly agreed and
provided that the total liability of the Borrower under this Note for payments
which under New York law are in the nature of interest shall not exceed the
maximum lawful rate authorized under applicable law (the “Maximum Rate”), and,
without limiting the foregoing, in no event shall any rate of interest or
default interest, or both of them, when aggregated with any other sums which
under New York law in the nature of interest that the Borrower may be obligated
to pay under this Note exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by New York law and applicable to this
Note is increased or decreased by statute or any official governmental action
subsequent to the date hereof, the new maximum contract rate of interest allowed
by law will be the Maximum Rate applicable to this Note from the effective date
thereof forward, unless such application is precluded by applicable law.  If
under any circumstances whatsoever, interest in excess of the Maximum Rate is
paid by the Borrower to the Holder with respect to indebtedness evidenced by
this Note, such excess shall be applied by the Holder to the unpaid principal
balance of any such indebtedness or be refunded to the Borrower, the manner of
handling such excess to be at the Holder’s election.

 

5.10       Section 3(a)(10) Transactions. If at any time while this Note is
outstanding, the Borrower enters into a transaction structured in accordance
with, based upon, or related or pursuant to, in whole or in part, Section
3(a)(10) of the Securities Act, then a liquidated damages charge of 25% of the
outstanding principal balance of this Note at that time, will be assessed and
will become immediately due and payable to the Holder, either in the form of
cash payment or as an addition to the balance of the Note, as determined by
mutual agreement of the Borrower and Holder.

 

5.11       Terms of Future Financings.  Except with respect to a future issuance
of securities the proceeds of which are used to repay this Note in full, so long
as this Note is outstanding, upon any issuance by the Borrower or any of its
subsidiaries of any security with any term reasonably believed by Holder to be
more favorable to the holder of such security or with a term in favor of the
holder of such security that was not similarly provided to the Holder in this
Note, the Borrower shall notify the Holder of such additional or more favorable
term. At the Holder’s option, such more favorable term or condition shall become
a part of the Transaction Documents with the Holder.  The types of terms
contained in another security that may be more favorable to the holder of such
security include, but are not limited to, terms addressing conversion discounts,
prepayment rate, conversion lookback periods, interest rates, original issue
discounts, stock sale price, private placement price per share, and warrant
coverage.

 

5.12       Registration Rights. Within 90 days following the closing of the
Holder’s purchase of this Note, the Borrower shall file a resale registration
statement with the SEC registering all shares issuable upon conversion of this
Note. Additionally, the Borrower shall include on the next registration
statement the Borrower files with SEC (or on the subsequent registration
statement if such registration statement is withdrawn) all shares issuable upon
conversion of this Note. Failure to comply with either of these provisions shall
result in liquidated damages of 25% of the outstanding principal balance of this
Note, but not less than Fifteen Thousand and No/100 United States Dollars
($15,000), being immediately due and payable to the Holder at its election in
the form of cash payment or addition to the balance of this Note. In the event
there is a conflict between these provisions and the registration rights
provisions set forth in the Purchase Agreement, the provisions in the Purchase
Agreement shall control.

 

5.13       Participation Rights. In the event the Borrower proposes to offer and
sell its securities in an Equity Financing, the Lender shall have the right, but
not the obligation, to participate in the purchase of the securities being
offered in such Equity Financing up to an amount equal to one hundred percent
(100%) of aggregate principal amount of the Notes to be purchased by the Holder
pursuant to the terms of the SPA, until the earliest of (i) the Maturity Date,
(ii) the date that the Note and all accrued but unpaid interest shall have been
repaid in full, and (iii) the closing date of an Equity Financing in which all,
or any remaining portion, of the outstanding principal amount of the Note along
with accrued but unpaid interest shall have been converted, in full, into, and
on the same terms as, the securities being offered in such Equity Financing.

 

5.14       Right of First Refusal. If at any time while this Note is
outstanding, the Borrower has a bona fide offer of capital or financing from any
3rd party that the Borrower intends to act upon, then the Borrower must first
offer such opportunity to the Holder to provide such capital or financing to the
Borrower on the same terms as each respective 3rd party’s terms. Should the
Holder be unwilling or unable to provide such capital or financing to the
Borrower within 10 Trading Days from Holder’s receipt of written notice of the
offer (the “Offer Notice”) from the Borrower, then the Borrower may obtain such
capital or financing from that respective 3rd party upon the exact same terms
and conditions offered by the Borrower to the Holder, which transaction must be
completed within 60 days after the date of the Offer Notice. If the Borrower
does not receive the capital or financing from the respective 3rd party within
60 days after the date of the respective Offer Notice, then the Borrower must
again offer the capital or financing opportunity to the Holder as described
above, and the process detailed above shall be repeated. The Offer Notice must
be sent via electronic mail to avi@leonitecap.com.

 

[signature page to follow]

 



16

 

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by
its duly authorized officer this December 1, 2017.

 

ETHEMA HEALTH CORPORATION

 

By: ________________

Name: Shawn E. Leon

Title: Chief Executive Office

 

 

ETHEMA Clinic Muskoka Inc.    

 

By: ______________________________

 

Name: Shawn E. Leon

Title: President        

 

CRANBERRY COVE HOLDINGS LTD.    

 

By: ____________________

Name: Shawn E. Leon

Title: President    

 



SEASTONE DELRAY HEALTHCARE LLC

 

 

By: __________________



Name: Shawn E. Leon

Title: President

 

 



17

 

 

 



EXHIBIT A -- NOTICE OF CONVERSION

 

The undersigned hereby elects to convert $ principal amount of the Note (defined
below) into that number of shares of Common Stock to be issued pursuant to the
conversion of the Note (“Common Stock”) as set forth below, of ETHEMA HEALTH
CORPORATION, a Colorado corporation (the “Borrower”) according to the conditions
of the senior secured convertible note of the Borrower dated as of [*], 2017
(the “Note”), as of the date written below. No fee will be charged to the Holder
for any conversion, except for transfer taxes, if any.

 

Box Checked as to applicable instructions:

 

[ ] The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker: Account Number:

 

[ ] The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below or, if additional space is necessary, on an
attachment hereto:

 

LEONITE CAPITAL, LLC

__________________________________________

e-mail: ___________________

 

Date of Conversion: ___________________

 

Applicable Conversion Price: $_____________

Number of Shares of Common Stock to be Issued

Pursuant to Conversion of the Note: ___________________

Amount of Principal Balance Due remaining

Under the Note after this conversion: _________________

 

LEONITE CAPITAL, LLC

 

By:____________________ 

Name:__________________

Title:___________________

Date: ___________________

 



18

 

 

EXHIBIT B – TRANSFER AGENT IRREVOCABLE RESERVE LETTER

 



19

 

 

EXHIBIT C -- AFFIDAVIT OF CONFESSION OF JUDGMENT



 



20

 

 